
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3294
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for the continued performance of
		  the functions of the United States Parole Commission.
	
	
		1.Short titleThis Act may be cited as the
			 United States Parole Commission
			 Extension Act of 2008.
		2.Amendment of Sentencing Reform Act of
			 1984For purposes of section
			 235(b) of the Sentencing Reform Act of 1984 (18 U.S.C. 3551 note; Public Law
			 98–473; 98 Stat. 2032), as such section relates to chapter 311 of title 18,
			 United States Code, and the United States Parole Commission, each reference in
			 such section to 21 years or 21-year period shall
			 be deemed a reference to 24 years or 24-year
			 period, respectively.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
